Exhibit 10.29
 




DISTRIBUTION AGREEMENT




THIS DISTRIBUTION AGREEMENT ("Agreement"), effective this 18th day of November,
2008 ("Effective Date"), by and between Rayovac division of Spectrum Brands.
Inc. a Wisconsin corporation, with principal offices at 601 Rayovac Drive,
Madison, Wisconsin USA ("Distributor"), and Sunovia Energy. a Florida
corporation, with principal offices at 6408 Parkland Drive, Suite 104. Sarasota.
Florida 34243 ("Manufacturer").


WITNESSETH


WHEREAS, Manufacturer is willing to appoint Distributor, and Distributor is
willing to be so appointed as Manufacturer's exclusive distributor, subject to
Section 2(a) of this Agreement, of the "Products" (as hereinafter defined) in
the "Territory" (as hereinafter defined), subject to all of the terms and
conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration receipt of which is hereby acknowledged, Manufacturer and
Distributor hereby agree as follows:


1.           DEFINITIONS


(a)           "Intellectual Property" means any and all tangible and intangible·
domestic and international (i) works of authorship. Including ­copyrights, moral
rights, and mask works: {ill trademarks. service marks, trade names, inventions,
logos, slogans and domain names: (iii) trade secrets and confidential
information: (IV) patents: (v) proprietary property (at every kind and nature
throughout the world and however designated) whether arising by operation of
law. contract. license, or otherwise: and (VI) registrations, initial
applications, renewals, extensions, continuations, divisions or reissues of the
foregoing now or hereafter in force.


(b)           “Intellectual Property Rights" means any and all rights in and to
Intellectual Property.


(c)           "Minimum Purchase Requirement(s)" means the minimum Quantities of
Products which Distributor agrees to purchase more particularly described and
set forth inExhibit "A" attached hereto and made a part hereof.


(d)            "Product(s)" means only Wireless Disposable 8attery LED Switch
and Outlet Covers Products including generation 1 (switch and outlet plates that
activate when power goes out); generation 2 (switch and outlet plates that
activate when power goes out and can be used as a nightlight).


(e)           "Territory" means: exclusive global distribution; provided,
however, exclusivity is subject to Section 2(a) of this Agreement.


(f)           "Purchase Price(s)" means the price(s) for the Products
established by Manufacturer periodically, with the Initial Purchase Prices being
identified and set forth in Exhibit "8" attached hereto and made a part hereof.


(g)           "Term" means the period of time during which this Agreement shall
remain in full force and effect (Including any renewals thereof), with the
initial Term commencing on the Effective Date and ending three (3) years later.
The option ofadditional years will be based on performance and market
penetration and mutual agreement as determined by the Distributor and the
Manufacturer.


 
1

--------------------------------------------------------------------------------

 


2.           APPOINTMENT


(a)           Subject to all of the terms and conditions contained in this
Agreement, Manufacturer herebyappoints Distributor, throughout the Term, as
Manufacturer's exclusive distributor of the Products in the Territory, and
Distributor hereby accepts such appointment; provided, however, in the event
that a minimum purchase requirement is not agreed to by the Manufacturer and the
Distributor upon the expiration of the Evaluation Period, then the exclusivity
provided by this Agreement shall expire and this Agreement will continue on a
non­exclusive basis.


(b)           Distributor acknowledges that its appointment hereunder is
exclusive.


(c)           Distributor shall not sell, offer for sale or solicit orders to
sell any products competitive with Products of Manufacturer.


(d)           Distributor hereby agrees not to sell, market, distribute or in
any other manner supply the Product, directly or indirectly, to any parties
outside the Territory.


(e)           Distributor is an independent purchaser and seller of the
Products. Distributor shall not be considered an agent or legal representative
of Manufacturer for any purpose. In this regard, Distributor shall have no
authority to create any obligation or responsibility on behalf of Manufacturer.


3.           OBLIGATIONS OF DISTRIBUTOR


Distributor shall, at its sole cost and expense and in connection with its
activities hereunder in the Territory:


(a)           exercise its best efforts to maximize the sale of the Products to
customers in the Territory;


(b)           provide appropriate storage (facilities, in accordance with all
applicable regulations and reasonable directions given by Manufacture to
Distributor from time to time, for all Products acquired hereunder. and keep all
Products in good condition and free from all damage and contamination which
might detract from their performance.


(c)           maintain an active sales program and employ trained sales
personnel for the sale of theProducts;


(d)           make no warranties on behalf of Manufacturer with respect to the
Products. and incur no liability on behalf of Manufacturer, or in any way pledge
or purport to pledge Manufacturer's credit, or describe or hold itself out as an
agent or legal representative of Manufacturer;


(e)           conduct its business in strict compliance with all governmental
laws. ordinances, rules, regulations and other requirements, now in existence or
hereinafter enacted, applicable to the sale of Product from Manufacturer to
Distributor and in the performance of duties hereunder, including but not
limited to U.S. laws and regulations governing exports under the Export
Administration Act, the Foreign Corrupt Practices Act and anti-boycott
regulations (copies of such laws will be provided upon request); and
 
 
2

--------------------------------------------------------------------------------

 


(f)           obtain all' import licenses and government approvals necessary to
permit the sale by Manufacturer and purchase by Distributor of products, as well
as obtain approvals from banking and government authorities as may be necessary
to ensure payment to Manufacturer in U.S. Dollars.


4.           FORECASTS


Distributor shall furnish to Manufacturer. by not later than the tenth (10th)
day of each month a non-binding purchase forecast for its requirements of
Products for the following one hundred twenty (120) days.


5.           ORDERS


(a)           Distributor shall submit to Manufacturer. for Manufacturer's
acceptance. firm written purchase orders for the Products (signed by a duly
authorized representative of Distributor) within not less than Forty­Five (45)
days prior to the desired delivery date, which shall be understood to mean date
of shipment from Manufacturer's plant, unless otherwise specified in the
purchase order. The terms and conditions of such purchase orders shall be as set
forth in this Agreement and in Manufacturer's then-current terms and conditions
of sale.


(b)        All orders shall specify a delivery date and place, which shall be a
FOB Port, unless otherwise agreed. Manufacturer shall confirm each such firm
written purchase order, including delivery date and place. unless such order
does not reasonably correspond to the purchase forecast referred to above. Upon
confirmation by Manufacturer in writing of its acceptance of each firm written
purchase order, each such order shall be a binding purchase commitment on the
part of Distributor and a binding supply commitment on the part of Manufacturer
at the applicable Purchase Price.


6.        PRICES


(a)           All Purchase Prices shall be payable in U.S. Dollars and shall be
F.O.B. Port, as designated by Manufacturer. Distributor shall bear and pay any
and all (i) expenses, including freight. Insurance and transportation from the
port of embarkation to Distributor's warehouse and (ii) present or future local
sales, use, excise or other similar tax or levy, including Import tariffs and
duties, applicable to the sale, use or transportation of the Products.


(b)           Manufacturer shall establish the Purchase Prices periodically with
the initial Purchase Prices being those set forth in Exhibit "B" hereto.
Manufacturer reserves the right to negotiate an increase or decrease of the
Purchase Prices at any time and from time to time during the Term, upon not less
than ninety (90) days' prior written notice to Distributor: provided, however,
that in the event Distributor does not agree to any such modified Purchase
Prices. Distributor may terminate this Agreement by delivery of at least 60
days, written notice thereof.


7.           PAYMENT TERMS



(a)           Invoices shall be made out and sent by Manufacturer to Distributor
as soon as reasonably practicable following delivery of each Product shipment.


(b)           Each invoice shall be denominated in U,S. Dollars and shall be
payable in U.S. Dollars, by wire transfer of funds to such account as
Manufacturer shall designate, or in such other manner as shall be agreed upon as
needed, within the SIXTY (60) days after date of shipment.
 
 
3

--------------------------------------------------------------------------------

 


8.           TITLE AND RISK OF LOSS


Title and risk of loss or damage to the Products shall pass from Manufacturer to
Distributor immediately upon delivery by Manufacturer to a common carrier at the
U.S. port designated by Manufacturer, for subsequent delivery to Distributor.


9.           MINIMUM PURCHASE REQUIREMENTS


The distributor shall be required to purchase a minimum of 25,000 units from the
Manufacturer.


10.           WARRANTY


All Product shall be of good and merchantable quality and free from defects in
workmanship and materials for a period of eighteen (18) months from date of
shipment. THE SOLE AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY IS SET FORTH IN
THIS SECTION 10. THERE ARE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, AND THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
EXPRESSLY DISCLAIMED AND EXCLUDED FROM THIS AGREEMENT. IN NO EVENT SHALL
MANUFACTURER BE LIABLE FOR ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING OUT
OF ANY BREACH OF THIS WARRANTY, except to the extent that the laws of a
particular jurisdiction prohibit such limitation with respect to particular
products.


11,           PROMOTIONAL AND MARKETING ACTIVITIES


Distributor shall, throughout the Term:


(a)           carry out its obligations hereunder and diligently to promote and
market the Products, on a wholesale and retail basis within Territory;


(b)           use the advertising and promotional materials made available by
Manufacturer from time to time, and adhere to Manufacturer's terms


12.           CONFIDENTIALITY


Distributor shall not, during the Term and for a period of five (5) years
thereafter, directly or indirectly, disseminate or disclose any "Confidential
Information" (as hereinafter defined).
For purposes of this Agreement, the term "Confidential Information" shalt mean
all information disclosed to Distributor or known by Distributor as a result of
or through its relationship with Manufacturer not generally known in the
industry In which Manufacturer Is or may become engaged, about Manufacturer's
products, processes, and services, or relating to Manufacturer's research,
development, Inventions, marketing, finance, internal organization, customer
lists, price lists, cost date and sales activities.


13.           INTELLECTUAL PROPERTY


(a) Distributor expressly recognizes and acknowledges Manufacturer's sole and
exclusive ownership of, and title to, any and all Intellectual Property Rights
used or embodied In connection with the Products. and Distributor shall not
dispute Manufacturer's ownership of any such rights or use them in any manner
which is adverse to Manufacturer's interests, Distributor shall not acquire any
right, title or interest In any such Intellectual Property Rights.
 
 
4

--------------------------------------------------------------------------------

 


(b) intentionally omitted]


(c) Distributor shall not use any of Manufacturer's trademarks or trade names or
any mark or name confusingly similar thereto except as has been approved by
Manufacturer. Distributor's use of such trademarks in any advertising or
promotional materials shall also be subject to Manufacturer's approval.


14.           FORCE MAJEURE


Neither party shall be liable to the other for damages resulting from
non-performance or delay in the performance of any of its respective obligations
hereunder if such non-performance or delay is due to any Act of God or event
beyond the reasonable control of such party, including, without limitation,
acts, regulations or laws of any government, war, civil commotion, destruction
of production facilities or materials by fire, earthquake or storm, labor
disturbances, epidemic and failure of public utilities or common carriers. The
party affected by any such act or event shall immediately notify the other party
thereof, and shall take all measures reasonably available to minimize or
eliminate the impediments to performance.


15.           TERM AND TERMINATION


(a)           This Agreement shall terminate upon the expiration of the Term,
unless earlier terminated in accordance with provisions of paragraph (b) or (c)
of this Section 15.


(b)           Either party hereto may terminate this Agreement, upon ninety (90)
days' prior written notice to the other party hereto, in the event of:


(i)           a default by the other party in the performance of any of its
obligations hereunder which isnot cured within a period of ninety (90) days from
the receipt by such defaulting party of notice ofdefault from the non-defaulting
party;


(ii)           the filing by or against the other party of a petition in
bankruptcy, insolvency orsimilar proceedings which is not removed within sixty
(60) days of such filing;


(iii)           the appointment for the other party of a trustee, liquidator or
receiver, or theconsent by such other party to any such appointment;


(iv)           any general assignment by the other party of all of its assets
for the benefit ofcreditors; or


(v)           a force majeure occurrence as contemplated by section 15 of this
Agreement.


(c)           Manufacturer may also terminate this Agreement in the event of:


(i)           Distributor's failure to make payment when due of an invoice from
Manufacturerif such failure continues for a period of ten (10) Business Days
after Distributor's receiptof written notice from Manufacturer, provided,
however, that Manufacturer shall not be obligated to give more than two (2) such
notices of non-payment within any Contract Year.


(ii)           Or


(iii)           Distributor’s refusal or inability to create the necessary
organization to carry outits obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 


(d)           Termination of this Agreement shall not prejudice any rights
accrued to either party as of the effective date of termination or relieve
either party from its obligations to perform its respective obligations under
the provisions of Sections 12,13,16. 17, 18 or 19 of this Agreement which shall
survive the termination of this Agreement irrespective of the cause thereof.


16.           NOTICES


Any and all notices or other communications required or permitted to be given to
either party hereunder shall be In writing and sent by registered mall, return
receipt requested, or via overnight mail by a nationally­ recognized carrier to
each party at its respective address as set forth below, with all notices to be
deemed effective upon receipt (which In the case of mailed notices shall be ten
[10] days after deposit thereof in the applicable malls):


If to Manufacturer:
Donna Webb
Sunovia Energy Technologies, Inc.
6408 Parkland Drive Sarasota, Fl 34243


If to Distributor:
Thomas Maskel
Director Lighting Products
601 Rayovac Drive Madison, WI 53711


With a copy to:
Spectrum Brands. Inc.
601 Rayovac Drive Madison. WI 53711
Attn: Rayovac Legal Department


17.           INDEMNIFICATION


Distributor agrees to indemnify and hold Manufacturer harmless from and against
any and all costs, expenses, liabilities, damages, fines, penalties and causes
of action (including reasonable attorneys' fees) arising out of (i) Distributor
failing to perform its obligations hereunder or otherwise breaching this
Agreement, (ii) Distributor's negligence or willful misconduct, or (iii)
violation by Distributor or any employees, agents or contractors of any
applicable law or regulation. Manufacturer agrees to indemnify and hold
Distributor harmless from and against any and all costs, expenses, liabilities,
damages, fines, penalties and causes of action (including reasonable attorneys'
fees) arising out of (i) Manufacturer failing to perform its obligations
hereunder or otherwise breaching this Agreement, including, without limitation,
its warranty obligations. (ii) Manufacturer's negligence or willful misconduct.
(iii) violation by Manufacturer or any employees, agents or contractors of any
applicable law or regulation. (iv) claims that any Product or component
manufactured by or for Manufacturer or its affiliates infringes the Intellectual
Property Rights any Person or any unfair competition claim relating to any
Product. or (v) claims for the death of or injury to any person or damage to any
person's property, resulting from alleged negligence, fault or defect in the
manufacture or design of Products or components manufactured by or for
Manufacturer or its affiliates.


18.           GOVERNING LAW
This Agreement shall be governed by and interpreted and construed In accordance
with the laws of the State of Florida.


19.           ASSIGNMENT
This Agreement shall be binding upon and Inure to the benefit of­ Manufacturer
and Distributor, their respective successors and assigns; provided, however,
that neither party may assign this Agreement, without the prior written consent
of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.


20,           MISCELLANEOUS


(a)           Entire Agreement/Amendment. This Agreement (including all Exhibits
hereto) constitutes the entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersedes any and all prior
agreements and understandings between the parties respecting such subject
matter. This Agreement may not be amended, modified or changed except in a
writing signed by both parties.


(c)           Severability. In the event that any provision of this Agreement
should be declared void, inoperative or unenforceable by any court of competent
jurisdiction, that provision shall be deemed severable, and the remainder of
this Agreement shall be deemed valid, binding and enforceable to the fullest
extent permitted by law.


(d)           No Waiver. The failure of either party hereto at any time or times
to require performance of any provision hereof shall in no way affect the right
of such party to enforce such provision at a later date. The waiver by either
party of the other party's breach of any provision contained in this Agreement
in anyone or more instances shall not be deemed to constitute a waiver of any
other breach of the same or of any other provision herein contained.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


By: Thomas Maskel
Director Lighting Products
Rayovac


Carl L. Smith
CEO
Sunovia Energy Technologies, Inc.

 
 
6

--------------------------------------------------------------------------------

 


 
EXHIBIT "A"
 
Minimum Annual Purchase Requirement.


The "Minimum Annual Purchase Requirements" are as follows: There will be no
minimum purchase requirements during the initial six months of this Agreement
commencing on the Effective Date (the ~Evaluation Period"). The purpose of the
Evaluation Period is to provide each of the parties with the ability to
determine the future purchase requirements. At the end of the Evaluation Period,
minimal annual purchase requirements will be negotiated based on the market
information that was acquired during the Evaluative Period. If annual minimum
purchase requirements are not agreed to within thirty (30) days of the
expiration of the Evaluation Period, the exclusivity provision set forth in the
Agreement will expire.


 
 
 
 
 
 
 
 
 
 

 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT "B"
 
Purchase Price.


Purchase price will be determined when the BOM (Building of Material) and the
packaging requirements are clearly defined and can vary depending on the market
demands. Both parties do agree to:


1) Evaluate the cost on a quarterly basis.
2) Communicate PPV (Price Point Variances) in advance and at least sixty (60)
days prior to a scheduled shipment.
3) That all 80M components must recognize Intellectual Property and Patent
compliance.


Final pricing to be agreed on by both parties.


It is the goal for both parties to continually coordinate efforts in order to
establish the lowest possible price.


Generation 2:
 
 
 
 
 
TBD based on features required.
 
 
 
B-1

